Title: To James Madison from William Jarvis, 28 August 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 28 August 1805, Lisbon. “The last letter I had the honor to address you by the Brig Minerva, Captn. Colesworthy, for Boston, dated the 6th. Inst. communicated an account of the capture of two Spanish Men of War, part of the Combined Squadron, by Sir Robert Calder, and of the arrival of the Combind Squadron at Vigo. They sailed from this Port the 31st. July & arrived at Corrunna & Ferrol the 2nd Inst., from whence they sailed the 11th being joined by Men of War in those ports, making in all 27 Line of Battle Ships 6 Frigates & 2 Corvettes. The 18th. they were seen of[f] Cape St. Vincents by the British Brig of War Halcyon. It is beleived they are bound to Cadiz & the report said to be brought by a Neutral, Yesterday, was, that they had got out the remaining part of the Cadiz Squadron & proceeded to Carthagena for the Squadron there, but whether they captured any part of the English Fleet off Cadiz is not said. Their having proceeded to Carthagena I imagine is at least primature but letters from Faro mention their arrival at Cadiz. An English Fleet under Sir Robert Calder passed here the 24th in persuit. It is said to consist of 23 Sail of the line. This is the only news we have here relative to the operations of Belligerent powers. The departure of Mr. Novozilltzoff from Berlin is generally supposed must inevitably be followed by a Continental War. Whether, as some effect to think, this is only a fever fit of that Court, which will be succeeded by the paralysing Cold of the friged Zone, such as they pretend has been exhibited in one or two Instances already, or the conceived perpetual aggressions of the Emperor Napoleon, has drained to the very dregs the cup of forbearance, a few Months only can determine. From Spain I hear nothing regarding our affairs. But in politicks as in War I beleive it has been a principle ever held by sound statesmen, that the plan of the campaign is to be altered, or entirely changed if necessary, to meet any sudden or unexpected movement on the part of the enemy. Possibly this observations may in some sort apply to us as it regards the late iniquitous, impolitick & unexpected orders, which I understand by private Letters & which the public papers seem to corroborate, a certain power has lately given to enforce in part or in whole the obsolete principle, attempted to be established in 1793 not to allow any trade to Neutrals in time of War, that was not permitted in time of Peace. But I cannot be persuaded that I am correctly informed, for altho I have known so many instances of the monstrous doctrine, that the end sanctifies the means, being practised upon, that I am seldom surprised to hear of the most unjustifiable acts committed by Nations when prompted by interes⟨t⟩; or ambition, yet I confess it is a thing of some novelty for a Government, without any such object, to become a fele-do-se. For my own part as I see no benifit, but many disadvantages that are certain to result to that Nation from it, I cannot with any plausibility of reasoning account for so extraordinary a proceeding. Be the cause what it may, if a fact, were we to let our difference with Spain prevent our pursuing strong measures to obtain redress, if Moderate will not answer, would it not Sir be, like neglecting a Cancer which was destroying the Vital principle of existence, to apply a remedy to a pimple? Besides Territory must always remain stationary: and that Court I imagine would be very well content with a declaration of our having from motives of mutual convenience—suspended our Territorial & Commercial claims till the disembarrassments of War had afforded on opportunity of discussing these points dispasionately & conformably to th⟨e⟩; true interests of both Nations. I find that my indignation has carried me beyond all boun⟨ds⟩; of reason & have to beg your excuse Sir, for the Warmth of expression that may have escaped me on this occasion; but to an administration who has the Welfare of the Country so much at heart, opinions offered with warmth, however inapplicable or absurd, from a want of knowledg⟨e⟩; of all the circumstances of the case, I am confident will be received with more satisfaction than an apathy to our National Welfare would upon such a supposed interesting accasion; & although my indignation has drawn from me such a freedom of observation, when I recall to mind the pre-eminent abilities, so superior to the most trying accasions, which at present direct the Machine of State, I feel perfectly Satisfied that such measures will be persued as will prove most for the honor, prosperity & Happiness of our Country.
          “Inclosed is a letter from Messrs. Montgomery & Yznardi.”
        